Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 18-19 and 23-37 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Jim Kulbaski (Reg. No. 34648) on 8/16/2022.

Listing of Claims
1-17. (Canceled)

18. (Currently Amended) A vehicle control device, comprising: 
recognition/determination circuitry configured to generate a path on which a vehicle is to travel based on information of a surrounding environment of the vehicle, which is obtained from a plurality of surrounding environment sensors each configured to acquire the information; 
integrated control circuitry configured to control the vehicle based on the path generated by the recognition/determination circuitry; and 
anomaly detection circuitry configured to determine details of a specific control that defines an operation to be executed by each of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry when an anomaly occurs due to a fault of any one of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry, 
wherein the anomaly detection circuitry is configured to, when the anomaly is detected in each of the plurality of surrounding environment sensors or the recognition/determination circuitry when the vehicle is traveling on the path generated by the recognition/determination circuitry: 
determine a first time period and switch to a first specific control, the first time period including a period of time from the occurrence of the anomaly until a change in a behavior of the vehicle due to the anomaly occurs, and the first specific control is2Application No. 16/606,327 [[Reply to Office Action of March 25, 2022an]] a first operation of causing an anomaly component to recover to the normal state, while maintaining an autonomous driving mode, 
switch from the first specific control to a second specific control when a period of time has elapsed since the detection of the anomaly reaches the first time period without the first specific control being realized, and the second specific control is a second operation of causing an anomaly component to recover to the normal state,
switch from the second specific control to a third specific control which stops the vehicle, when a period of time has elapsed since the detection of the anomaly reaches a second time period, the second time period being set to be longer than the first time period and the second time period including a period of time obtained by subtracting a period of time required for stopping the vehicle from a period of time from the occurrence of the anomaly until a time point at which a hazardous event is predicted to occur, and 
when the anomaly is detected in the integrated control circuitry when the vehicle is traveling on the path generated by the recognition/determination circuitry: 
immediately switch to the third specific control without execution of any control as the first specific control and the second specific control.

19. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to, when the anomaly is detected, determine the first time period based on at least one of an anomaly type of the occurrence of the anomaly, a traveling state of the vehicle at the time of detection of the anomaly, or a surrounding environment at the time of detection of the anomaly.

23. (Previously Presented) The vehicle control device according to claim 18, wherein 3Application No. 16/606,327Reply to Office Action of March 25, 2022the anomaly detection circuitry is configured to, when the anomaly is detected, determine the details of the specific control based on an anomaly type of the detected anomaly, and a traveling state of the vehicle at a time of detection of the anomaly or a surrounding environment at the time of detection of the anomaly.

24. (Previously Presented) The vehicle control device according to claim 23, wherein the anomaly detection circuitry is configured to determine the details of the specific control by using an operation table in which the details of the specific control and at least one of the anomaly type, a mode/speed of the vehicle as the traveling state, or the surrounding environment are associated with each other.

25. (Currently Amended) A vehicle control device, comprising: 
recognition/determination circuitry configured to generate a path on which a vehicle is to travel based on information of a surrounding environment of the vehicle, which is obtained from a plurality of surrounding environment sensors each configured to acquire the information: 
integrated control circuitry configured to control the vehicle based on the path generated by the recognition/determination circuitry: and 
anomaly detection circuitry configured to determine details of a specific control that defines an operation to be executed by each of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry when an anomaly occurs due to a fault of any one of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry, 
wherein the anomaly detection circuitry is configured to, when the anomaly is detected when the vehicle is traveling on the path generated by the recognition/determination circuitry: 
determine a first time period and switch to a first specific control, the first time period including a period of time from the occurrence of the anomaly until a change in a behavior of the vehicle due to the anomaly occurs, and the first specific control is [[an]] a first operation of causing an anomaly component to recover to the normal state, 
switch from the first specific control to a second specific control when a period of time has elapsed since the detection of the anomaly reaches the first time period without the first specific control being realized, and the second specific control is a second operation of causing an anomaly component to recover to the normal state,
switch from the second specific control to a third specific control which stops the vehicle, when a period of time has elapsed since the detection of the anomaly reaches a second time period, the second time period being set to be longer than the first time period and the second time period including a period of time obtained by subtracting a period of time required for stopping the vehicle from a period of time from the occurrence of the anomaly until a time point at which a hazardous event is predicted to occur,
when the anomaly is detected in the integrated control circuitry when the vehicle is traveling on the path generated by the recognition/determination circuitry: 
immediately switch to the third specific control without execution of any control as the first specific control and the second specific control.
wherein the anomaly detection circuitry is configured to stop the specific control when an anomaly component is returned to a normal state.

26. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to stop the specific control when overriding by a driver of the vehicle is detected.

27. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to take over an operation of an anomaly 5Application No. 16/606,327 Reply to Office Action of March 25, 2022 component when the anomaly component in which the anomaly occurs is the recognition/determination circuitry or the integrated control circuitry.

28. (Previously Presented) The vehicle control device according to claim 18, wherein the recognition/determination circuitry or the integrated control circuitry is configured to take over an operation of the anomaly detection circuitry when the anomaly occurs in the anomaly detection circuitry.

29. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to notify a driver of the vehicle of the details of the specific control being executed.

30. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to present an action to be performed by a driver of the vehicle, based on the details of the specific control being executed.

31. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to, when the anomaly remains, notify a driver of the vehicle that the specific control being executed is to be switched to a next specific control.

32. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to, when the anomaly remains, present an action to be performed by a driver of the vehicle before the specific control is switched to a next specific control.

33. (Previously Presented) The vehicle control device according to claim 18, further comprising: a non-volatile memory configured to store, when the anomaly occurs, information of the occurrence of the anomaly as anomaly history information, wherein the anomaly detection circuitry is configured to notify a driver of the vehicle that the vehicle is unable to be driven automatically when determining that the vehicle is unable to be driven automatically based on the anomaly history information stored in the non-volatile memory.

34. (Currently Amended) A vehicle control device, comprising: 
recognition/determination circuitry configured to generate a path on which a vehicle is to travel based on information on a surrounding environment of the vehicle, which is obtained from a plurality of surrounding environment sensors each configured to acquire the information; 
integrated control circuitry configured to control the vehicle based on the path generated by the recognition/determination circuitry; and 
anomaly detection circuitry configured to determine details of a specific control that defines an operation to be executed by each of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry when an anomaly occurs due to a fault of any one of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry, 
wherein the anomaly detection circuitry is configured to, when the anomaly is detected in each of the plurality of surrounding environment sensors or the recognition/determination circuitry when the vehicle is traveling on the path generated by the recognition/determination circuitry: 
switch to a first specific control that is [[an]] a first operation of causing an anomaly component to recover to the normal state, while maintaining an autonomous driving mode, 
switch from the first specific control to a second specific control that is a second operation of causing an anomaly component to recover to the normal state, when a period of time has elapsed since the detection of the anomaly reaches a first time period without the first specific control being realized, the first time period including a period of time from an occurrence of the anomaly until a change in a behavior of the vehicle due to the anomaly occurs, and switch from the second specific control to a third specific control which stops the vehicle, when a period of time has elapsed since the detection of the anomaly reaches a second time period, the second time period being set to be longer than the first time period and the second time period including a period of time obtained by subtracting a period of time required for stopping the vehicle from a period of time from the occurrence of the anomaly until a time point at which a hazardous event is predicted to occur, and 
when the anomaly is detected in the integrated control circuitry when the vehicle is traveling on the path generated by the recognition/determination circuitry:
immediately switch to the third specific control without execution of any control as the first specific control and the second specific control.

36. (Previously Presented) The vehicle control device according to claim 34, wherein the anomaly detection circuitry is configured to, when the anomaly is detected, determine the first time period based on at least one of an anomaly type of the occurrence of the anomaly, a traveling state of the vehicle at the time of detection of the anomaly, or a surrounding environment at the time of detection of the anomaly.

37. (Previously Presented) The vehicle control device according to claim 18, wherein the anomaly detection circuitry is configured to, when the anomaly is detected, determine the first time period based on the surrounding environment at the time of detection of the anomaly.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Tamagaki (US 20180111628) teaches vehicle control device, comprising: recognition/determination circuitry configured to generate a path on which a vehicle is to travel based on information of a surrounding environment of the vehicle, which is obtained from a plurality of surrounding environment sensors each configured to acquire the information;  
integrated control circuitry configured to control the vehicle based on the path generated by the recognition/determination circuitry; 
anomaly detection circuitry configured to determine details of a specific control that defines an operation to be executed by each of the plurality of surrounding environment sensors, the recognition/determination circuitry, and the integrated control circuitry when an anomaly occurs, 
wherein the anomaly detection circuitry is configured to, when the anomaly is detected: 
determine a first time period and switch to a first specific control, the first time period including a period of time from the occurrence of the anomaly until a change in a behavior of the vehicle due to the anomaly occurs, and the first specific control is 2Application No. 16/606,327Reply to Office Action of March 25, 2022 an operation of causing an anomaly component to recover to the normal state, 
switch from the first specific control to a second specific control when a period of time has elapsed since the detection of the anomaly reaches the first time period without the first specific control being realized, 
switch from the second specific control to a third specific control which stops the vehicle, when a period of time has elapsed since the detection of the anomaly reaches a second time period, the second time period being set to be longer than the first time period and the second time period
and wherein the anomaly detection circuitry is configured to stop the specific control when an anomaly component is returned to a normal state.

Regarding claims 18, 25, and 34 Tamagaki taken independently or in combination with the prior art of record fails to teach or render obvious “when the anomaly is detected in the integrated control circuitry when the vehicle is traveling on the path generated by the recognition/determination circuitry: immediately switch to the third specific control without execution of any control as the first control and the second specific control”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Gordon et al. (US 10029701 B2) Teaches pulling over and stopping immediately due to a vehicle fault.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668